DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/897,584 filed 6/10/20 were examined. Examiner filed a non-final rejection on 6/17/22.
Applicant filed remarks and amendments on 8/29/22. Claims 1, 3, 7-9, 13, 15 and 19-20 were amended. Claims 1-20 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections over minor informalities: applicant’s amendments have resolved the minor informalities in claims 8 and 20 previously objected to in the non-final. The objections to these claims are therefore withdrawn.
Regarding the claim rejections under 35 USC 101: applicant has amended independent claims 1, 9 and 13 to recite the limitation, “wherein the control behaviors control driving of the vehicle through the surrounding environment”. A user cannot mentally or manually control a vehicle a vehicle to drive through an environment. Therefore, this limitation integrates the judicial exception into a practical application of autonomous driving of a vehicle. The 101 rejections of claims 1-20 are therefore withdrawn.
Regarding the claim rejections under 35 USC 102 and 103: Applicant's arguments filed 8/29/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1, 9 and 13, applicant argues that, in the Dean et al. (US 20190392231 A1) (“Dean”) reference, “there is no joint feature space as there is only a single model that is trained on the single set of input information” (See at least Page 13 in the Remarks).
However, this argument is not persuasive since, as described on at least page 28 of the non-final rejection, Dean does disclose a joint feature space that represents a coordinated mapping between the textual descriptions and the driving log snippets (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. Since these training images contain sensed image data, they may be regarded as part of the driving log snippets. The setting of generated driving responses based on textual descriptions/phrases which are in turn correlated with certain images features may be regarded as generation of a joint feature space).
Applicant further argues that paragraph [0053] of Dean “does not show a log encoder, but instead show manual curation of labels for training data. Applicant respectfully notes, the amended claim explicitly indicates that the log encoder is a machine learning model that accepts driving log snippets and encodes the driving log snippets into the joint feature space, which is explicitly defined within the context of the present application” (See at least Page 13 in the Remarks).
However, this argument is not persuasive, since the machine learning models of the log encoder and textual encoder are recited at such a high level of generality that they could merely refer to any software that stores and associates (i.e., “learns”) data, with or without operator input. Therefore, merely specifying that the log encoder is “a machine learning model that accepts driving log snippets and encodes the driving log snippets into the joint feature space” is akin to simply stating that the log encoder associates at least two sets of data with each other. Accordingly, as long the reference discloses instructions that associate driving log snippets with textual descriptions and textual descriptions with vehicle actions, the reference will read on the limitations when they are recited at this high level of generality. However, applicant can potentially overcome the prior art of record by specifying the types and details of the machine learning models of the textual encoder and the log encoder.
Until such amendments are made, examiner holds that Dean does disclose the system wherein the instructions to generate the joint feature space include instructions to train a log encoder to map the driving log snippets into the joint feature space (See at least Fig. 5 in Dean: Dean discloses that the phrase recognition model is then trained using the training image set at block 540, such that the phrase recognition model is configured to output data indicating whether a phrase of the plurality of phrases is included in an input image [See at least Dean, 0070]. The phrase recognition model is interpreted as applicant’s “log encoder”) and training a textual encoder to map the textual descriptions into the joint feature space that correspond to associated snippets of the driving log snippets (See at least Fig. 3 in Dean: Dean teaches that the storage system may store a selected phrase list 252 as well as semantic meanings 254 for phrases of the selected phrase list which indicate what to do for or how to respond to each phrase [See at least Dean, 0052-0053]. This phrase list is interpreted as applicant’s “textual encoder” since it is encoding meanings of text), and wherein the log encoder (See at least Fig. 5 in Dean: Dean discloses that the phrase recognition model is then trained using the training image set at block 540, such that the phrase recognition model is configured to output data indicating whether a phrase of the plurality of phrases is included in an input image [See at least Dean, 0070]. Because it is trained to associate logged image data of a vehicle with identified text, it may be regarded as a machine learning model) and the textual encoder are machine learning models (See at least Fig. 3 in Dean: Dean teaches that the storage system may store a selected phrase list 252 as well as semantic meanings 254 based on user input for phrases of the selected phrase list which indicate what to do for or how to respond to each phrase [See at least Dean, 0052-0053]. Since it associates phrases with actions, this phrase list may broadly be regarded as a machine learning model).
Applicant further argues that, “nowhere does Dean discuss two separate models mapping separate inputs into the same feature space” (See at least Page 13 in the Remarks). However, this argument is not persuasive; examiner has included citations above to clarify exactly which part of Dean examiner interprets as reading on the “textual encoder” and “log encoder”.
Applicant further argues that, “the claims further specify an additional policy network and a behavior cloning model that is formed from the log encoder, the joint feature space, and the policy network. None of the cited references describe such a configuration of components trained in the noted approach.” (See at least Pages 13-14 in the Remarks).
However, this argument is not persuasive since, as explained on page 29 of the non-final rejection, Dean does disclose a policy network that is a machine learning model separate from the textual encoder and the log encoder (Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. The setting of the generated response based on the semantic meaning may be regarded as training of a policy network, and since this setting is achieved via a user important that the vehicle must store/”learn”, the setting of the generated response based on the semantic meaning may be regarded as a machine learning model).
In other words, similar to the textual encoder and log encoder from earlier in this section, because the machine learning model that is the policy network is recited at such a high level of generality, the Dean reference still reads on it.
For at least the above stated reasons, claims 1, 9, 13 and their dependents are not allowable over the prior art of record.

Examiner’s note to help applicant overcome the prior art of record: while applicant has clarified the claims to explicitly recite a number of machine learning models, because the machine learning models are currently recited at a high level of generality, the Dean reference still reads on the amendments. However, if applicant were to specify the type and details of each of machine learning models in the independent claims, it is possible that this particular recited combination of various machine learning models could overcome the prior art of record.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In claims 1 and 9, “and training a textual encoder to map” should be “and train a textual encoder to map”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean et al. (US 20190392231 A1), hereinafter referred to as Dean.
Regarding claim 13, Dean discloses A method of determining driving behaviors for controlling a vehicle (See at least Fig. 10 in Dean: Dean discloses that a vehicle is controlled in an autonomous driving mode based on identified semantic meaning at block 1040 [See at least Dean, 0092]), comprising: 
generating, using textual descriptions in combination with driving log snippets, a joint feature space that represents a coordinated mapping between the textual descriptions and the driving log snippets (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. Since these training images contain sensed image data, they may be regarded as part of the driving log snippets. The setting of generated driving responses based on textual descriptions/phrases which are in turn correlated with certain images features may be regarded as generation of a joint feature space), wherein generating the joint feature space includes training a log encoder to map the driving log snippets into the joint feature space (See at least Fig. 5 in Dean: Dean discloses that the phrase recognition model is then trained using the training image set at block 540, such that the phrase recognition model is configured to output data indicating whether a phrase of the plurality of phrases is included in an input image [See at least Dean, 0070]. The phrase recognition model is interpreted as applicant’s “log encoder”) and training a textual encoder to map the textual descriptions into the joint feature space that correspond to associated snippets of the driving log snippets (See at least Fig. 3 in Dean: Dean teaches that the storage system may store a selected phrase list 252 as well as semantic meanings 254 for phrases of the selected phrase list which indicate what to do for or how to respond to each phrase [See at least Dean, 0052-0053]. This phrase list is interpreted as applicant’s “textual encoder” since it is encoding meanings of text), and wherein the log encoder (See at least Fig. 5 in Dean: Dean discloses that the phrase recognition model is then trained using the training image set at block 540, such that the phrase recognition model is configured to output data indicating whether a phrase of the plurality of phrases is included in an input image [See at least Dean, 0070]. Because it is trained to associate logged image data of a vehicle with identified text, it may be regarded as a machine learning model) and the textual encoder are machine learning models (See at least Fig. 3 in Dean: Dean teaches that the storage system may store a selected phrase list 252 as well as semantic meanings 254 based on user input for phrases of the selected phrase list which indicate what to do for or how to respond to each phrase [See at least Dean, 0052-0053]. Since it associates phrases with actions, this phrase list may broadly be regarded as a machine learning model); 
training a policy network that is a machine learning model separate from the textual encoder and the log encoder to generate identified behaviors from the driving behaviors (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. The setting of the generated response based on the semantic meaning may be regarded as training of a policy network, and since this setting is achieved via a user important that the vehicle must store/”learn”, the setting of the generated response based on the semantic meaning may be regarded as a machine learning model) according to a correspondence between an observed context that is mapped onto the joint feature space (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Also see at least Fig. 5 in Dean: Dean further discloses that, at block 540 of a training process, a phrase recognition model is trained such that, in response to receiving an input image, the model outputs output data indicating whether a phrase of the plurality of phrases is included in the input image [See at least Dean, 0070]. The designation of the words and phrases of [Dean, 0052] as those identifiable in an image by a vehicle may therefore be regarded as an observed context) and the driving behaviors defined in the joint feature space resulting from at least the textual descriptions (Dean discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]); and 
providing a behavior cloning model including at least the log encoder (See at least Fig. 10 in Dean: Dean discloses that an image of the vehicle’s surrounding environment is processed using a phrase recognition model in order to identify text in the image that is included in a selected phrase list at block 1020 [See at least Dean, 0092]), the joint feature space (See at least Fig. 10 in Dean: Dean discloses that an image of the vehicle’s surrounding environment is processed using a phrase recognition model in order to identify text in the image that is included in a selected phrase list at block 1020, to extract semantic meaning for the text in block 1030, and to execute a vehicle response in block 1040 [See at least Dean, 0092]. It will be appreciated that the joint feature space used to perform this action based on the text phrases is the same image-phrase-response joint feature space as described in [Dean, 0052-0053 and 0070] and earlier in this rejection), and the policy network (See at least Fig. 10 in Dean: Dean discloses that a semantic meaning for the identified text is identified at block 1030, and that the vehicle is then controlled in the autonomous driving mode based on the identified semantic meaning at block 1040 [See at least Dean, 0092]. It will be appreciated that the policy network used to perform this action based on semantic meaning is the same semantic meaning-response policy network as described in [Dean, 0052-0053] and earlier in this rejection) to generate control behaviors from the driving behaviors defined in the joint feature space according to acquired observations of a surrounding environment of the vehicle (See at least Fig. 10 in Dean: Dean discloses that a vehicle is then controlled in an autonomous driving mode based on identified semantic meaning at block 1040 [See at least Dean, 0092]), wherein the control behaviors control driving of the vehicle through the surrounding environment (See at least Fig. 10 in Dean: Dean discloses that a vehicle is then controlled in an autonomous driving mode based on identified semantic meaning at block 1040 [See at least Dean, 0092]).

Regarding claim 15, Dean discloses The method of claim 13, wherein generating the joint feature space includes training the log encoder to map the driving log snippets into the joint feature space as log feature vectors and training a textual encoder to map the textual descriptions into the joint feature space as textual feature vectors that correspond to associated snippets of the driving log snippets (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The phrase list may be regarded as a textual feature vector and the corresponding lists of vehicle responses and images containing phrases may be regarded as log feature vectors).

Regarding claim 17, Dean discloses The method of claim 15, wherein the log feature vectors and the textual feature vectors provide an encoded representation of the driving log snippets and the textual description according to at least a context and a temporal sequence of actions that define separate behaviors in the joint feature space (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. It will therefore be appreciated that each pair of a phrase and vehicle response may be regarded as a distinct behavior in the joint feature space, and that further, each response indicates an action that will occur temporally after the act of detecting a phrase) and provide for associating the textual descriptions with the driving log snippets (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. It will therefore be appreciated that each pair of a phrase and vehicle response may be regarded as a textual description associated with a driving log snippet).

Regarding claim 18, Dean discloses The method of claim 13, wherein the joint feature space is a vector space identifying the driving behaviors mapped against driving rules defined by the textual descriptions and observed behaviors sampled in the driving log snippets that have been projected into the joint feature space to provide the driving log snippets as interpretable representations of the textual descriptions (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]).

Regarding claim 19, applicant recites The method of claim 13, wherein providing the behavior cloning model includes processing sensor data from the vehicle using the behavior cloning model to identify the control behaviors from the joint feature space for controlling the vehicle (See at least Fig. 10 in Dean: Dean discloses that an image of the vehicle’s surrounding environment is processed using a phrase recognition model in order to identify text in the image that is included in a selected phrase list at block 1020, to extract semantic meaning for the text in block 1030, and to execute a vehicle response in block 1040 [See at least Dean, 0092]. It will be appreciated that the joint feature space used to perform this action based on the text phrases is the same phrase-response joint feature space as described in [Dean, 0052-0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190392231 A1) in view of Balakrishnan et al. (US 20190299978 A1), hereinafter referred to as Dean and Balakrishnan, respectively.
Regarding claim 1, Dean discloses A vehicle behavior system for determining driving behaviors for controlling a vehicle (See at least Fig. 10 in Dean: Dean discloses that a vehicle is controlled in an autonomous driving mode based on identified semantic meaning at block 1040 [See at least Dean, 0092]), comprising: 
one or more processors (See at least Fig. 5 and Fig. 10 in Dean: Dean discloses that methods 500 and 1000 may be performed by one or more processors of one or more computing devices [See at least Dean, 0070 and 0092]); 
one or more memories communicably coupled to the one or more processors (See at least Fig. 5 in Dean: Dean discloses that the example flow diagram 500 may be performed by one or more processors of one or more computing devices, such as the processors of server computing devices 210, which means that the flow diagram is stored onboard the one or more processors of the server computing device 210 [See at least Dean, 0070]. Also see at least Fig. 10 in Dean: Dean discloses that the example flow diagram 1000 may be performed by one or more processors of one or more computing devices, such as processors 120 of computing devices 110, in order to control the vehicle in the autonomous driving mode [See at least Dean, 0092]) and storing: 
a training module including instructions that when executed by the one or more processors cause the one or more processors to generate, using textual descriptions in combination with driving log snippets, a joint feature space that represents a coordinated mapping between the textual descriptions and the driving log snippets (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. Since these training images contain sensed image data, they may be regarded as part of the driving log snippets. The setting of generated driving responses based on textual descriptions/phrases which are in turn correlated with certain images features may be regarded as generation of a joint feature space), 
wherein the instructions to generate the joint feature space include instructions to train a log encoder to map the driving log snippets into the joint feature space (See at least Fig. 5 in Dean: Dean discloses that the phrase recognition model is then trained using the training image set at block 540, such that the phrase recognition model is configured to output data indicating whether a phrase of the plurality of phrases is included in an input image [See at least Dean, 0070]. The phrase recognition model is interpreted as applicant’s “log encoder”) and training a textual encoder to map the textual descriptions into the joint feature space that correspond to associated snippets of the driving log snippets (See at least Fig. 3 in Dean: Dean teaches that the storage system may store a selected phrase list 252 as well as semantic meanings 254 for phrases of the selected phrase list which indicate what to do for or how to respond to each phrase [See at least Dean, 0052-0053]. This phrase list is interpreted as applicant’s “textual encoder” since it is encoding meanings of text), and wherein the log encoder (See at least Fig. 5 in Dean: Dean discloses that the phrase recognition model is then trained using the training image set at block 540, such that the phrase recognition model is configured to output data indicating whether a phrase of the plurality of phrases is included in an input image [See at least Dean, 0070]. Because it is trained to associate logged image data of a vehicle with identified text, it may be regarded as a machine learning model) and the textual encoder are machine learning models (See at least Fig. 3 in Dean: Dean teaches that the storage system may store a selected phrase list 252 as well as semantic meanings 254 based on user input for phrases of the selected phrase list which indicate what to do for or how to respond to each phrase [See at least Dean, 0052-0053]. Since it associates phrases with actions, this phrase list may broadly be regarded as a machine learning model), 
wherein the training module includes instructions to train a policy network that is a machine learning model separate from the textual encoder and the log encoder to generate identified behaviors from the driving behaviors (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. The setting of the generated response based on the semantic meaning may be regarded as training of a policy network, and since this setting is achieved via a user important that the vehicle must store/”learn”, the setting of the generated response based on the semantic meaning may be regarded as a machine learning model) according to a correspondence between an observed context that is mapped onto the joint feature space (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Also see at least Fig. 5 in Dean: Dean further discloses that, at block 540 of a training process, a phrase recognition model is trained such that, in response to receiving an input image, the model outputs output data indicating whether a phrase of the plurality of phrases is included in the input image [See at least Dean, 0070]. The designation of the words and phrases of [Dean, 0052] as those identifiable in an image by a vehicle may therefore be regarded as an observed context) and the driving behaviors defined in the joint feature space resulting from at least the textual descriptions (Dean discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]); and 
a network module including instructions that when executed by the one or more processors cause the one or more processors to provide a behavior cloning model including at least the log encoder (See at least Fig. 10 in Dean: Dean discloses that an image of the vehicle’s surrounding environment is processed using a phrase recognition model in order to identify text in the image that is included in a selected phrase list at block 1020 [See at least Dean, 0092]), the joint feature space (See at least Fig. 10 in Dean: Dean discloses that an image of the vehicle’s surrounding environment is processed using a phrase recognition model in order to identify text in the image that is included in a selected phrase list at block 1020, to extract semantic meaning for the text in block 1030, and to execute a vehicle response in block 1040 [See at least Dean, 0092]. It will be appreciated that the joint feature space used to perform this action based on the text phrases is the same image-phrase-response joint feature space as described in [Dean, 0052-0053 and 0070] and earlier in this rejection), and the policy network (See at least Fig. 10 in Dean: Dean discloses that a semantic meaning for the identified text is identified at block 1030, and that the vehicle is then controlled in the autonomous driving mode based on the identified semantic meaning at block 1040 [See at least Dean, 0092]. It will be appreciated that the policy network used to perform this action based on semantic meaning is the same semantic meaning-response policy network as described in [Dean, 0052-0053] and earlier in this rejection) to generate control behaviors from the driving behaviors defined in the joint feature space according to acquired observations of a surrounding environment of the vehicle (See at least Fig. 10 in Dean: Dean discloses that a vehicle is then controlled in an autonomous driving mode based on identified semantic meaning at block 1040 [See at least Dean, 0092]), wherein the control behaviors control driving of the vehicle through the surrounding environment (See at least Fig. 10 in Dean: Dean discloses that a vehicle is then controlled in an autonomous driving mode based on identified semantic meaning at block 1040 [See at least Dean, 0092]).
	However, Dean does not explicitly teach where the one or more memories are a single memory.
	However, Balakrishnan does teach where the one or more memories used for training a vehicle are a single memory located onboard the vehicle (Balakrishnan teaches that subsystems may interface with a neural network onboard the autonomous vehicle to train the onboard neural network [See at least Balakrishnan, 0019-0020]). Both Balakrishnan and Dean teach methods for training machine-learning modules of autonomous vehicles. However, only Balakrishnan teaches where the training may occur onboard the vehicle using computational resources of the vehicle.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the training step of the method of Dean to also allow training to occur locally, using local memory and computational resources of the vehicle, as in Balakrishnan. Anyone of ordinary skill in the art will appreciate that it is an obvious substitution for a machine-learning controller for a vehicle to be trained on-board a vehicle rather than being trained offline and subsequently transmitted to the vehicle.

Regarding claim 2, Dean in view of Balakrishnan teaches The vehicle behavior system of claim 1, wherein the training module includes instructions to generate the joint feature space including instructions to receive the textual descriptions that describe rules for controlling the vehicle (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The setting of generated driving responses based on textual descriptions/phrases which are in turn correlated with certain images features may be regarded as generation of a joint feature space), wherein the joint feature space defines a constrained space in which to search the driving behaviors (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. It will be appreciated, from [Dean, 0052-0053 and 0070], that the finite phrase list may be regarded as a constraint on the joint feature space). 
However, Dean does not explicitly teach the system wherein the training module includes instructions to receive the driving log snippets that indicate one or more control inputs associated with an observed behavior of the vehicle as observed via associated sensor data of the vehicle depicting a surrounding environment at a time of the observed behavior.
However, Balakrishnan does teach a training method for an autonomous driving system of a vehicle wherein a training module includes instructions to receive the driving log snippets that indicate one or more control inputs associated with an observed behavior of the vehicle as observed via associated sensor data of the vehicle depicting a surrounding environment at a time of the observed behavior (See at least Fig. 7 in Balakrishnan: Balakrishnan teaches that, as part of process 700, the vehicle state and actions may be continually monitored and evaluated by the vehicle in order to train the neural networks of the vehicle [See at least Balakrishnan, 0053-0054]. Balakrishnan further teaches that the vehicle state may be determined by referencing sensor data, as well as referencing data from external sources such as predetermined maps of a surrounding area [See at least Balakrishnan, 0052]). Both Dean and Balakrishnan teach methods for training autonomous vehicle maneuvers. However, only Balakrishnan explicitly teaches where the training of the maneuvers is based on sensor data of the state of the vehicle collected during driving.
It would have been obvious to anyone of ordinary skill in the art to modify the training method of Dean to also utilize vehicle state data gathered by the own vehicle during driving to determine the vehicle maneuvers. Doing so improves safety by allowing the vehicle to evaluate different maneuvers in real-time in order to determine the best maneuvers for a given scenario (With regard to this reasoning, see at least [Balakrishnan, 0052-0054]).

Regarding claim 3, Dean in view of Balakrishnan teaches The vehicle behavior system of claim 1, wherein the training module includes instructions to generate the joint feature space including instructions to train the log encoder to map the driving log snippets into the joint feature space as log feature vectors and to train a textual encoder to map the textual descriptions into the joint feature space as textual feature vectors that correspond to associated snippets of the driving log snippets (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The phrase list may be regarded as a textual feature vector and the corresponding lists of vehicle responses and images containing phrases may be regarded as log feature vectors).

Regarding claim 5, Dean in view of Balakrishnan teaches The vehicle behavior system of claim 3, wherein the log feature vectors and the textual feature vectors provide an encoded representation of the driving log snippets and the textual description according to at least a context and a temporal sequence of actions that define separate behaviors in the joint feature space (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. It will therefore be appreciated that each pair of a phrase and vehicle response may be regarded as a distinct behavior in the joint feature space, and that further, each response indicates an action that will occur temporally after the act of detecting a phrase) and provide for associating the textual descriptions with the driving log snippets (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. It will therefore be appreciated that each pair of a phrase and vehicle response may be regarded as a textual description associated with a driving log snippet).

Regarding claim 6, Dean in view of Balakrishnan teaches The vehicle behavior system of claim 1, wherein the joint feature space is a vector space identifying the driving behaviors mapped against driving rules defined by the textual descriptions and observed behaviors sampled in the driving log snippets that have been projected into the joint feature space to provide the driving log snippets as interpretable representations of the textual descriptions (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]).

Regarding claim 7, Dean in view of Balakrishnan teaches The vehicle behavior system of claim 1, wherein the network module includes instructions to provide the behavior cloning model including instructions to process sensor data from the vehicle using the behavior cloning model to identify the control behaviors from the joint feature space for controlling the vehicle (See at least Fig. 10 in Dean: Dean discloses that an image of the vehicle’s surrounding environment is processed using a phrase recognition model in order to identify text in the image that is included in a selected phrase list at block 1020, to extract semantic meaning for the text in block 1030, and to execute a vehicle response in block 1040 [See at least Dean, 0092]. It will be appreciated that the joint feature space used to perform this action based on the text phrases is the same phrase-response joint feature space as described in [Dean, 0052-0053]).

Regarding claim 9, Dean discloses One or more non-transitory computer-readable media (Dean discloses that information is stored in the memory 130 of the computing devices 110 of a vehicle in order to allow the computing devices to use the phrase recognition model to make driving decisions for the vehicle 100 [See at least Dean, 0071]. Dean further teaches that the phrase recognition model may be trained using processors of a server computing device 210 [See at least Dean, 0070]) for determining driving behaviors for controlling a vehicle (See at least Fig. 10 in Dean: Dean discloses that a vehicle is controlled in an autonomous driving mode based on identified semantic meaning at block 1040 [See at least Dean, 0092]) and including instructions that when executed by one or more processors cause the one or more processors (See at least Fig. 5 and Fig. 10 in Dean: Dean discloses that methods 500 and 1000 may be performed by one or more processors of one or more computing devices [See at least Dean, 0070 and 0092]) to: 
generate, using textual descriptions in combination with driving log snippets, a joint feature space that represents a coordinated mapping between the textual descriptions and the driving log snippets (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. Since these training images contain sensed image data, they may be regarded as part of the driving log snippets. The setting of generated driving responses based on textual descriptions/phrases which are in turn correlated with certain images features may be regarded as generation of a joint feature space), 
wherein the instructions to generate the joint feature space include instructions to train a log encoder to map the driving log snippets into the joint feature space (See at least Fig. 5 in Dean: Dean discloses that the phrase recognition model is then trained using the training image set at block 540, such that the phrase recognition model is configured to output data indicating whether a phrase of the plurality of phrases is included in an input image [See at least Dean, 0070]. The phrase recognition model is interpreted as applicant’s “log encoder”) and training a textual encoder to map the textual descriptions into the joint feature space that correspond to associated snippets of the driving log snippets (See at least Fig. 3 in Dean: Dean teaches that the storage system may store a selected phrase list 252 as well as semantic meanings 254 for phrases of the selected phrase list which indicate what to do for or how to respond to each phrase [See at least Dean, 0052-0053]. This phrase list is interpreted as applicant’s “textual encoder” since it is encoding meanings of text), and wherein the log encoder (See at least Fig. 5 in Dean: Dean discloses that the phrase recognition model is then trained using the training image set at block 540, such that the phrase recognition model is configured to output data indicating whether a phrase of the plurality of phrases is included in an input image [See at least Dean, 0070]. Because it is trained to associate logged image data of a vehicle with identified text, it may be regarded as a machine learning model) and the textual encoder are machine learning models (See at least Fig. 3 in Dean: Dean teaches that the storage system may store a selected phrase list 252 as well as semantic meanings 254 based on user input for phrases of the selected phrase list which indicate what to do for or how to respond to each phrase [See at least Dean, 0052-0053]. Since it associates phrases with actions, this phrase list may broadly be regarded as a machine learning model); 
train a policy network that is a machine learning model separate from the textual encoder and log encoder to generate identified behaviors from the driving behaviors (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. The setting of the generated response based on the semantic meaning may be regarded as training of a policy network, and since this setting is achieved via a user important that the vehicle must store/”learn”, the setting of the generated response based on the semantic meaning may be regarded as a machine learning model) according to a correspondence between an observed context that is mapped onto the joint feature space (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Also see at least Fig. 5 in Dean: Dean further discloses that, at block 540 of a training process, a phrase recognition model is trained such that, in response to receiving an input image, the model outputs output data indicating whether a phrase of the plurality of phrases is included in the input image [See at least Dean, 0070]. The designation of the words and phrases of [Dean, 0052] as those identifiable in an image by a vehicle may therefore be regarded as an observed context) and the driving behaviors defined in the joint feature space resulting from at least the textual descriptions (Dean discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]); and 
provide a behavior cloning model including at least the log encoder (See at least Fig. 10 in Dean: Dean discloses that an image of the vehicle’s surrounding environment is processed using a phrase recognition model in order to identify text in the image that is included in a selected phrase list at block 1020 [See at least Dean, 0092]), the joint feature space (See at least Fig. 10 in Dean: Dean discloses that an image of the vehicle’s surrounding environment is processed using a phrase recognition model in order to identify text in the image that is included in a selected phrase list at block 1020, to extract semantic meaning for the text in block 1030, and to execute a vehicle response in block 1040 [See at least Dean, 0092]. It will be appreciated that the joint feature space used to perform this action based on the text phrases is the same image-phrase-response joint feature space as described in [Dean, 0052-0053 and 0070] and earlier in this rejection), and the policy network (See at least Fig. 10 in Dean: Dean discloses that a semantic meaning for the identified text is identified at block 1030, and that the vehicle is then controlled in the autonomous driving mode based on the identified semantic meaning at block 1040 [See at least Dean, 0092]. It will be appreciated that the policy network used to perform this action based on semantic meaning is the same semantic meaning-response policy network as described in [Dean, 0052-0053] and earlier in this rejection) to generate control behaviors from the driving behaviors defined in the joint feature space according to acquired observations of a surrounding environment of the vehicle (See at least Fig. 10 in Dean: Dean discloses that a vehicle is then controlled in an autonomous driving mode based on identified semantic meaning at block 1040 [See at least Dean, 0092]), wherein the control behaviors control driving of the vehicle through the surrounding environment (See at least Fig. 10 in Dean: Dean discloses that a vehicle is then controlled in an autonomous driving mode based on identified semantic meaning at block 1040 [See at least Dean, 0092]).
However, Dean does not explicitly teach where the one or more non-transitory computer-readable media are a single non-transitory computer-readable medium.
	However, Balakrishnan does teach where the one or more non-transitory computer-readable media used for training a vehicle are a single non-transitory computer-readable medium located onboard the vehicle (Balakrishnan teaches that subsystems may interface with a neural network onboard the autonomous vehicle to train the onboard neural network [See at least Balakrishnan, 0019-0020 and Claim 19]). Both Balakrishnan and Dean teach methods for training machine-learning modules of autonomous vehicles. However, only Balakrishnan teaches where the training may occur onboard the vehicle using computational resources of the vehicle.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the training step of the method of Dean to also allow training to occur locally, using local memory and computational resources of the vehicle, as in Balakrishnan. Anyone of ordinary skill in the art will appreciate that it is an obvious substitution for a machine-learning controller for a vehicle to be trained on-board a vehicle rather than being trained offline and subsequently transmitted to the vehicle.

Regarding claim 10, Dean in view of Balakrishnan teaches The non-transitory computer-readable medium of claim 9, wherein the instructions to generate the joint feature space include instructions to receive the textual descriptions that describe rules for controlling the vehicle (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The setting of generated driving responses based on textual descriptions/phrases which are in turn correlated with certain images features may be regarded as generation of a joint feature space), and 
wherein the joint feature space defines a constrained space in which to search the driving behaviors (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. It will be appreciated, from [Dean, 0052-0053 and 0070], that the finite phrase list may be regarded as a constraint on the joint feature space).
However, Dean does not explicitly teach the non-transitory computer-readable medium wherein the instructions further include instructions to receive the driving log snippets that indicate one or more control inputs associated with an observed behavior of the vehicle as observed via associated sensor data of the vehicle depicting a surrounding environment at a time of the observed behavior.
However, Balakrishnan does teach a training method for an autonomous driving system of a vehicle further includes instructions to receive the driving log snippets that indicate one or more control inputs associated with an observed behavior of the vehicle as observed via associated sensor data of the vehicle depicting a surrounding environment at a time of the observed behavior (See at least Fig. 7 in Balakrishnan: Balakrishnan teaches that, as part of process 700, the vehicle state and actions may be continually monitored and evaluated by the vehicle in order to train the neural networks of the vehicle [See at least Balakrishnan, 0053-0054]. Balakrishnan further teaches that the vehicle state may be determined by referencing sensor data, as well as referencing data from external sources such as predetermined maps of a surrounding area [See at least Balakrishnan, 0052]). Both Dean and Balakrishnan teach methods for training autonomous vehicle maneuvers. However, only Balakrishnan explicitly teaches where the training of the maneuvers is based on sensor data of the state of the vehicle collected during driving.
It would have been obvious to anyone of ordinary skill in the art to modify the training method of Dean to also utilize vehicle state data gathered by the own vehicle during driving to determine the vehicle maneuvers. Doing so improves safety by allowing the vehicle to evaluate different maneuvers in real-time in order to determine the best maneuvers for a given scenario (With regard to this reasoning, see at least [Balakrishnan, 0052-0054]).

Regarding claim 11, Dean in view of Balakrishnan teaches The non-transitory computer-readable medium of claim 9, wherein the instructions to generate the joint feature space include instructions to train a log encoder to map the driving log snippets into the joint feature space as log feature vectors and to train a textual encoder to map the textual descriptions into the joint feature space as textual feature vectors that correspond to associated snippets of the driving log snippets (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The phrase list may be regarded as a textual feature vector and the corresponding lists of vehicle responses and images containing phrases may be regarded as log feature vectors).

Regarding claim 14, Dean discloses The method of claim 13, wherein generating the joint feature space includes receiving the textual descriptions that describe rules for controlling the vehicle (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The setting of generated driving responses based on textual descriptions/phrases which are in turn correlated with certain images features may be regarded as generation of a joint feature space), and 
wherein the joint feature space defines a constrained space in which to search the driving behaviors (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. It will be appreciated, from [Dean, 0052-0053 and 0070], that the finite phrase list may be regarded as a constraint on the joint feature space).
However, Dean does not explicitly teach the method further comprising receiving the driving log snippets that indicate one or more control inputs associated with an observed behavior of the vehicle as observed via associated sensor data of the vehicle depicting a surrounding environment at a time of the observed behavior.
However, Balakrishnan does teach a training method further comprising receiving the driving log snippets that indicate one or more control inputs associated with an observed behavior of the vehicle as observed via associated sensor data of the vehicle depicting a surrounding environment at a time of the observed behavior (See at least Fig. 7 in Balakrishnan: Balakrishnan teaches that, as part of process 700, the vehicle state and actions may be continually monitored and evaluated by the vehicle in order to train the neural networks of the vehicle [See at least Balakrishnan, 0053-0054]. Balakrishnan further teaches that the vehicle state may be determined by referencing sensor data, as well as referencing data from external sources such as predetermined maps of a surrounding area [See at least Balakrishnan, 0052]). Both Dean and Balakrishnan teach methods for training autonomous vehicle maneuvers. However, only Balakrishnan explicitly teaches where the training of the maneuvers is based on sensor data of the state of the vehicle collected during driving.
It would have been obvious to anyone of ordinary skill in the art to modify the training method of Dean to also utilize vehicle state data gathered by the own vehicle during driving to determine the vehicle maneuvers. Doing so improves safety by allowing the vehicle to evaluate different maneuvers in real-time in order to determine the best maneuvers for a given scenario (With regard to this reasoning, see at least [Balakrishnan, 0052-0054]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190392231 A1) in view of Balakrishnan et al. (US 20190299978 A1) in further view of Ye et al. (US 20210295114 A1), hereinafter referred to as Ye.
Regarding claim 4, Dean in view of Balakrishnan teaches The vehicle behavior system of claim 3, wherein the training module includes instructions to generate the joint feature space including instructions to enforce correspondence between the driving log snippets and the textual descriptions in the joint feature space by training the log encoder and the textual encoder (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The correspondence between the images and vehicle behaviors from the driving log snippets and the text phrases is therefore enforced), wherein the joint feature space regularizes the driving behaviors as lawful and interpretable actions for controlling the vehicle (Dean discloses that, for each phrase of the phrase list, the operator may identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. This may be regarded as regularizing the driving behaviors as lawful and interpretable actions for controlling the vehicle).
However, Dean does not explicitly teach the system wherein correspondence between driving log snippets and textual descriptions is enforced using a loss function that is based, at least in part, on a similarity metric for comparing the log feature vectors and the textual feature vectors.
However, Ye does teach a system wherein correspondence between logged image snippets and textual descriptions is enforced using a loss function that is based, at least in part, on a similarity metric for comparing the log feature vectors and the textual feature vectors (See at least Fig. 6 in Ye: Ye teaches that at S107, the system updates the parameters in the image text extraction model based on the text attribute loss function value and the text location loss function value, where the parameters in the image text extraction model include the parameter of each convolutional layer in the backbone network, the parameter of each layer in the feature fusion subnetwork, the parameter of each layer in the classification subnetwork, the parameter of each layer in the bounding box regression subnetwork, and the like, which quantify how close the identified text characteristics are to the actual text to be detected [See at least Ye, 0066]). Both Ye and Dean teach methods for training a text extraction model for images. However, only Ye explicitly teaches where consistency between the extracted features of the text and the actual features of the text is enforced using loss functions.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the text extraction method of Dean to also utilize loss functions to improve the accuracy of text extraction from images, as in Ye. Doing so optimizes the accuracy of text extraction, as will be appreciated by anyone of ordinary skill in the art.

Regarding claim 12, Dean in view of Balakrishnan teaches The non-transitory computer-readable medium of claim 11, wherein the instructions to generate the joint feature space include instructions to enforce correspondence between the driving log snippets and the textual descriptions in the joint feature space by training the log encoder and the textual encoder (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The correspondence between the images and vehicle behaviors from the driving log snippets and the text phrases is therefore enforced), 
wherein the joint feature space regularizes the driving behaviors as lawful and interpretable actions for controlling the vehicle (Dean discloses that, for each phrase of the phrase list, the operator may identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. This may be regarded as regularizing the driving behaviors as lawful and interpretable actions for controlling the vehicle), and 
wherein the log feature vectors and the textual feature vectors provide an encoded representation of the driving log snippets and the textual description according to at least a context and a temporal sequence of actions that define separate behaviors in the joint feature space (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. It will therefore be appreciated that each pair of a phrase and vehicle response may be regarded as a distinct behavior in the joint feature space, and that further, each response indicates an action that will occur temporally after the act of detecting a phrase) and provide for associating the textual descriptions with the driving log snippets (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. It will therefore be appreciated that each pair of a phrase and vehicle response may be regarded as a textual description associated with a driving log snippet).
However, Dean does not explicitly teach the non-transitory computer-readable medium wherein correspondence between driving log snippets and textual descriptions is enforced using a loss function that is based, at least in part, on a similarity metric for comparing the log feature vectors and the textual feature vectors.
However, Ye does teach a system wherein correspondence between logged image snippets and textual descriptions is enforced using a loss function that is based, at least in part, on a similarity metric for comparing the log feature vectors and the textual feature vectors (See at least Fig. 6 in Ye: Ye teaches that at S107, the system updates the parameters in the image text extraction model based on the text attribute loss function value and the text location loss function value, where the parameters in the image text extraction model include the parameter of each convolutional layer in the backbone network, the parameter of each layer in the feature fusion subnetwork, the parameter of each layer in the classification subnetwork, the parameter of each layer in the bounding box regression subnetwork, and the like, which quantify how close the identified text characteristics are to the actual text to be detected [See at least Ye, 0066]). Both Ye and Dean teach methods for training a text extraction model for images. However, only Ye explicitly teaches where consistency between the extracted features of the text and the actual features of the text is enforced using loss functions.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the text extraction method of Dean to also utilize loss functions to improve the accuracy of text extraction from images, as in Ye. Doing so optimizes the accuracy of text extraction, as will be appreciated by anyone of ordinary skill in the art.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190392231 A1) in view of Balakrishnan et al. (US 20190299978 A1) in further view of Silver (US 20120267853 A1), hereinafter referred to as Silver.
Regarding claim 8, Dean in view of Balakrishnan teaches The vehicle behavior system of claim 1, wherein the training module includes instructions to generate the joint feature space (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. Since these training images contain sensed image data, they may be regarded as part of the driving log snippets. The setting of generated driving responses based on textual descriptions/phrases which are in turn correlated with certain images features may be regarded as generation of a joint feature space) and to train the policy network (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. The setting of the generated response based on the semantic meaning may be regarded as training of a policy network) in a two-stage training process for the behavior cloning model that is unsupervised (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The training process may therefore be regarded as a two-stage process, where one stage involves setting phrases which the system learns to recognize based on image data and a second stage involves matching those phrases to semantic meanings which correspond to vehicle responses. Furthermore, it will be appreciated that since the vehicle is able to execute responses immediately based on semantic meaning without further analysis of context, that the process may be regarded as creation of an unsupervised model), wherein the textual descriptions are structured driving rules provided in a standardized format (Dean discloses that the phrases represent rules and are provided in a standardized format, in the form of text strings stored in a phrase list [See at least Dean, 0052]), and wherein the driving log snippets include driver control inputs for controlling the vehicle (Dean discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Since these phrases and responses are provided by the operator, they may be regarded as driver control inputs).
However, Dean does not explicitly teach the system wherein the log snippets further include sensor data, and wherein the behavior cloning model forms a deep metric learning network.
However, Balakrishnan does teach an autonomous vehicle training system wherein the log snippets further include sensor data (See at least Fig. 7 in Balakrishnan: Balakrishnan teaches that, as part of process 700, the vehicle state and actions may be continually monitored and evaluated by the vehicle in order to train the neural networks of the vehicle [See at least Balakrishnan, 0053-0054]), and wherein the behavior cloning model forms a deep metric learning network (See at least Fig. 7 in Balakrishnan: Balakrishnan teaches that the process 700 for automatic vehicle navigation using deep reinforcement learning for the training [See at Balakrishnan, 0052]). Both Dean and Balakrishnan teach methods for training autonomous vehicle maneuvers. However, only Balakrishnan explicitly teaches where the training of the maneuvers is based on sensor data of the state of the vehicle collected during driving and where the training employs deep learning.
It would have been obvious to anyone of ordinary skill in the art to modify the training method of Dean to also utilize vehicle state data gathered by the own vehicle during driving to determine the vehicle maneuvers and to employ deep learning, as in Balakrishnan. Doing so improves safety by allowing the vehicle to evaluate different maneuvers in real-time with more reliable machine-learning algorithms in order to determine the best maneuvers for a given scenario (With regard to this reasoning, see at least [Balakrishnan, 0052-0054]).
However, Dean does not explicitly teach the system wherein the textual descriptions are from a driver handbook.
However, Silver does teach a scenario in textual descriptions of road signs are from a driver handbook (Silver teaches that all "DMV" (Department of Motor Vehicle) road signs are described and explained in the player's/driver's handbook [See at least Silver, claim 4]). Both Silver and Dean teach methods for recognizing signs. However, only Silver teaches where the signs may be the same signs described in a handbook.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Dean so that the road signs stored as textual descriptions are also described in a handbook. Anyone of ordinary skill in the art will appreciate that handbooks are common catalogues of signs available to drivers to help drivers understand road signs, so it would be logical to have the textual descriptions of the signs from at least [Dean, 0052] present in a handbook for this purpose.

Regarding claim 20, Dean discloses The method of claim 13, wherein generating the joint feature space (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. Since these training images contain sensed image data, they may be regarded as part of the driving log snippets. The setting of generated driving responses based on textual descriptions/phrases which are in turn correlated with certain images features may be regarded as generation of a joint feature space) and training the policy network (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. The setting of the generated response based on the semantic meaning may be regarded as training of a policy network) is a two-stage training process that is unsupervised (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The training process may therefore be regarded as a two-stage process, where one stage involves setting phrases which the system learns to recognize based on image data and a second stage involves matching those phrases to semantic meanings which correspond to vehicle responses. Furthermore, it will be appreciated that since the vehicle is able to execute responses immediately based on semantic meaning without further analysis of context, that the process may be regarded as creation of an unsupervised model), wherein the textual descriptions are structured driving rules provided in a standardized format (Dean discloses that the phrases represent rules and are provided in a standardized format, in the form of text strings stored in a phrase list [See at least Dean, 0052]), wherein the driving log snippets include driver control inputs for controlling the vehicle (Dean discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Since these phrases and responses are provided by the operator, they may be regarded as driver control inputs).
However, Dean does not explicitly teach the method wherein the log snippets further include sensor data, and wherein the behavior cloning model forms a deep metric learning network.
However, Balakrishnan does teach an autonomous vehicle training system wherein the log snippets further include sensor data (See at least Fig. 7 in Balakrishnan: Balakrishnan teaches that, as part of process 700, the vehicle state and actions may be continually monitored and evaluated by the vehicle in order to train the neural networks of the vehicle [See at least Balakrishnan, 0053-0054]), and wherein the behavior cloning model forms a deep metric learning network (See at least Fig. 7 in Balakrishnan: Balakrishnan teaches that the process 700 for automatic vehicle navigation using deep reinforcement learning for the training [See at Balakrishnan, 0052]). Both Dean and Balakrishnan teach methods for training autonomous vehicle maneuvers. However, only Balakrishnan explicitly teaches where the training of the maneuvers is based on sensor data of the state of the vehicle collected during driving and where the training employs deep learning.
It would have been obvious to anyone of ordinary skill in the art to modify the training method of Dean to also utilize vehicle state data gathered by the own vehicle during driving to determine the vehicle maneuvers and to employ deep learning, as in Balakrishnan. Doing so improves safety by allowing the vehicle to evaluate different maneuvers in real-time with more reliable machine-learning algorithms in order to determine the best maneuvers for a given scenario (With regard to this reasoning, see at least [Balakrishnan, 0052-0054]).
However, Dean does not explicitly teach the method wherein the textual descriptions are from a driver handbook.
However, Silver does teach a scenario in textual descriptions of road signs are from a driver handbook (Silver teaches that all "DMV" (Department of Motor Vehicle) road signs are described and explained in the player's/driver's handbook [See at least Silver, claim 4]). Both Silver and Dean teach methods for recognizing signs. However, only Silver teaches where the signs may be the same signs described in a handbook.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Dean so that the road signs stored as textual descriptions are also described in a handbook. Anyone of ordinary skill in the art will appreciate that handbooks are common catalogues of signs available to drivers to help drivers understand road signs, so it would be logical to have the textual descriptions of the signs from at least [Dean, 0052] present in a handbook for this purpose.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190392231 A1) in view of Ye et al. (US 20210295114 A1), hereinafter referred to as Ye.
Regarding claim 16, applicant recites The method of claim 15, wherein generating the joint feature space includes enforcing correspondence between the driving log snippets and the textual descriptions in the joint feature space by training the log encoder and the textual encoder (Dean discloses that a selected phrase list may be identified, at least initially, manually by an operator in order to focus on text which is most important for an autonomous vehicle to be able to make intelligent and safe driving decisions, and as such, the selected phrase list may include words and phrases related to rules for controlling a vehicle [See at least Dean, 0052]. Dean further discloses that, for each phrase of the phrase list, the operator may also identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. Dean further discloses that training images containing phrases are used to train the phrase recognition model [See at least Dean, 0070]. The correspondence between the images and vehicle behaviors from the driving log snippets and the text phrases is therefore enforced), and 
wherein the joint feature space regularizes the driving behaviors as lawful and interpretable actions for controlling the vehicle (Dean discloses that, for each phrase of the phrase list, the operator may identify a semantic meaning, or an indication of what to do for or how to respond to, that phrase which may be critical to allowing the vehicle to not only identify an item of the phrase list but also to respond to that item without requiring further analysis of the context in every situation [See at least Dean, 0053]. This may be regarded as regularizing the driving behaviors as lawful and interpretable actions for controlling the vehicle).
However, Dean does not explicitly teach the method wherein correspondence between driving log snippets and textual descriptions is enforced using a loss function that is based, at least in part, on a similarity metric for comparing the log feature vectors and the textual feature vectors.
However, Ye does teach a system wherein correspondence between logged image snippets and textual descriptions is enforced using a loss function that is based, at least in part, on a similarity metric for comparing the log feature vectors and the textual feature vectors (See at least Fig. 6 in Ye: Ye teaches that at S107, the system updates the parameters in the image text extraction model based on the text attribute loss function value and the text location loss function value, where the parameters in the image text extraction model include the parameter of each convolutional layer in the backbone network, the parameter of each layer in the feature fusion subnetwork, the parameter of each layer in the classification subnetwork, the parameter of each layer in the bounding box regression subnetwork, and the like, which quantify how close the identified text characteristics are to the actual text to be detected [See at least Ye, 0066]). Both Ye and Dean teach methods for training a text extraction model for images. However, only Ye explicitly teaches where consistency between the extracted features of the text and the actual features of the text is enforced using loss functions.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the text extraction method of Dean to also utilize loss functions to improve the accuracy of text extraction from images, as in Ye. Doing so optimizes the accuracy of text extraction, as will be appreciated by anyone of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668             
                                                                                                                                                                              /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668